Citation Nr: 0100791	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1978.  He died in November 1991.

The appellant is the veteran's former spouse.  She and the 
veteran were divorced in July 1983.  The record reflects that 
there were two children born of this marriage, and that the 
appellant is currently seeking entitlement to service 
connection for the cause of the veteran's death for the 
purpose of establishing entitlement to dependents' 
educational assistance for these two children.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the 
appellant's claims.

In December 1997, Board remanded the appellant's case to the 
RO for further evidentiary development.  The requested 
development was completed to the extent possible, and in July 
1999, the RO issued a Supplemental Statement of the Case in 
which it continued to deny the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.  The claims folder was subsequently returned to the 
Board.

In a Substantive Appeal (VA Form 9) submitted in October 
1992, the appellant indicated that she wished to appear at a 
personal hearing before a member of the Board at the RO.  A 
hearing was subsequently scheduled, and the appellant was 
notified of this hearing in a May 2000 letter from the RO. 
However, in June 2000, the appellant failed to report for her 
hearing.  To the Board's knowledge, the appellant has offered 
no explanation as to why she was unable to appear and has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d) 
(2000). 


FINDINGS OF FACT

1.  The veteran died in November 1991.  The death certificate 
listed the immediate cause of death as advanced oat cell 
carcinoma.  No other immediate or underlying causes of death 
were noted.

2.  At the time of the veteran's death, service connection 
was in effect for 
schizophrenia.

3.  The credible and probative evidence of record 
demonstrates that the veteran's oat cell carcinoma, which 
caused his death, developed as a result of nicotine 
dependence that was caused by his service-connected 
schizophrenia.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (2000).

2.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection for 
the cause of the veteran's death.  She contends that the 
veteran's oat cell carcinoma, which caused his death, developed 
as a result of nicotine dependence that was in turn caused by his 
service-connected schizophrenia.  Alternatively, she contends 
that the oat cell carcinoma was caused by nicotine dependence 
that arose during service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.  

The issue of entitlement to eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 will be 
addressed in a separate discussion at the close of this 
decision.

1.  Entitlement to service connection for the cause of the 
veteran's death

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999).  In addition, the VA's 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  

Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation 
was effective on June 9, 1998.  Because the appellant's claim 
was filed prior to that date, the Board will evaluate the 
appellant's contentions under the more lenient standard that 
allows service connection for nicotine-related diseases.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  See also VAOPGCPREC 19-97; also Davis, 
13 Vet. App. at 183.

Service connection - cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Such assistance also 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A]. 

Factual Background

The veteran's service medical records contain no references 
to cigarette use during service and appear to be negative for 
any diagnoses of nicotine addiction.  A clinical note dated 
in June 1978 shows that the veteran was admitted to a 
hospital after he became delusional, agitated, and confused.  
The veteran reported some experimentation with drugs, 
including marijuana and LSD.  He was diagnosed with 
schizophrenia, paranoid type.  No other psychiatric diagnosis 
was noted.  

Following his discharge from service, the RO granted the 
veteran's claim of entitlement to service connection for 
schizophrenia.  Thereafter, the veteran received ongoing 
treatment at a VA Mental Hygiene clinic.  The veteran 
continued to report ongoing marijuana use for several years.  
A notation regarding cigarette use appears in the medical 
records in  March 1983.  At that time, the veteran reported 
that he smoked one pack of cigarettes a day.  During a VA 
psychiatric examination conducted in July 1983, the veteran 
reported that he smoked one and a half packs of cigarettes a 
day.

Throughout the next several years, the veteran underwent 
numerous evaluations for a psychiatric disability, which was 
diagnosed both as schizophrenia, paranoid type, and as 
bipolar disorder.  The veteran continued to report that he 
was smoking from a pack to a pack and a half of cigarettes a 
day.  

In September 1990, the veteran was examined by Dr. H.H. after 
complaining of coughing.  According to Dr. H.H., the veteran 
was advised to quit smoking at that time, but was 
unsuccessful as he was "highly" addicted to cigarettes.  In 
December 1990, the veteran was examined by a cancer 
specialist who determined that the veteran had oat cell 
carcinoma of the lung.  

The veteran died in November 1991.  The certificate of death 
lists the immediate cause of the veteran's death as oat cell 
carcinoma.  No other immediate or underlying causes of death 
were noted.

In December 1991, the appellant filed claims of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  These 
claims were subsequently denied by the RO in a series of 
rating decisions issued in April 1992 and July 1992.  The 
appellant subsequently perfected a timely appeals regarding 
these claims.

In a June 1992 letter, Dr. H.H. indicated that the veteran 
had been addicted to cigarettes and that this addiction was 
the cause of his oat cell cancer of the lung.  Dr. H.H. 
stated that this conclusion was based on his own experience 
as well as all of the epidemiological material that he had 
been exposed to.  Dr. H.H. noted that he could not say how 
much the veteran's military experience had to do with his 
"mental breakdown".  Dr. H.H. further noted that he could 
testify to the usual technique of having a cigarette to relax 
and to the military "certainly being an aggravating factor 
to him being addicted to cigarette smoking and perhaps to his 
ultimate demise."

As noted above, the Board remanded this case in July 1997 for 
additional evidentiary development.  The requested 
development was completed, and in July 1999, the RO issued a 
Supplemental Statement of the Case in which continued to deny 
the appellant's claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to basic 
eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35.  The claims folder was subsequently 
returned to the Board.

In August 2000, the Board requested an independent medical 
opinion regarding several questions associated with the 
appellant's claim.  See 38 U.S.C.A. § 7109 (West 1991).  
Specifically, a physician was asked to review the evidence of 
record and determine whether it was at least as likely as not 
that the veteran was nicotine dependent at the time of his 
death.  The physician was also asked to discuss the etiology 
of the veteran's nicotine dependence, including the 
relationship, if any, between his nicotine dependence and his 
service-connected schizophrenia.  The physician was further 
asked to determine whether it was at least as likely as not 
that the veteran's nicotine dependence had its onset during 
service.  Lastly, the physician was also asked to review any 
pertinent medical opinions of record, expressing agreement or 
disagreement therewith, and giving reasons for such agreement 
or disagreement.

In October 2000, in response to the Board's request, Dr. 
T.B., Executive Director of the Department of Psychiatry at 
the Albert Einstein College of Medicine, reviewed the 
veteran's claims folder.  Dr. T.B. initially determined that 
it was reasonable to conclude from the medical evidence of 
record that the veteran was addicted to nicotine at the time 
of his death.  Dr. T.B. then conducted an extensive review of 
the medical literature and concluded that it clearly 
suggested a link between the veteran's service-connected 
schizophrenia and his nicotine addiction.  In reaching this 
conclusion, Dr. T.B. noted that numerous studies had reported 
the prevalence of cigarette smoking among persons with 
schizophrenia to be anywhere from forty to one hundred 
percent higher than among those with other psychiatric 
diagnoses, and as much as three times higher than among those 
in the general population.  Dr. T.B. also discussed numerous 
reasons why individuals with schizophrenia are so much more 
likely to be smokers, and noted that considerable clinical 
evidence supports the contention that nicotine exposure and 
schizophrenia may have a pathophysiological link.

In response to the question of whether the veteran's nicotine 
addiction had its onset in service, Dr. T.B. found that an 
accurate determination as to when the veteran began smoking 
was not possible from the record.  Dr. T.B. noted that the 
issues of smoking and nicotine dependence were not addressed 
in any fashion in the service medical records, and that the 
first mention of nicotine dependence was in a medical record 
dated in October 1979.  In reviewing the medical opinion of 
Dr. H.H., Dr. T.B. found that the physician was accurate when 
he stated that the veteran's nicotine addiction was the cause 
of his oat cell carcinoma.

The appellant and her representative received copies of Dr. 
T.B.'s opinion.  The appellant did not provide additional 
comment.  In a brief submitted in December 2000, the 
representative acknowledged receipt of this opinion.  The 
representative asserted that the opinion supports the 
appellant's contention that the veteran's nicotine dependence 
was proximately the result of his service-connected 
schizophrenia, and that the such dependence led to the oat 
cell carcinoma that caused his death.

Analysis

Preliminary matters - duty to assist; standard of proof

As discussed above, VA has a duty to make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the matter was remanded by the Board in December 
1997 so that additional evidentiary and procedural 
development could be accomplished.  In addition, as discussed 
above, the Board referred this case to an Independent medical 
expert for an opinion.  The Board believes that there is 
ample medical and other evidence of record, including the 
report of a recent independent medical evaluation.  The Board 
is unaware of, and the appellant has not identified, any 
additional evidence which is necessary to make an informed 
decision in this case.  Thus, the Board believes that all 
relevant evidence which is available has been obtained with 
regard to this issue; consequently, there is no further duty 
to assist the appellant.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's certificate of death lists oat cell carcinoma 
as the immediate cause of the veteran's death.  The Board 
must address the question of whether the veteran's oat cell 
carcinoma of the lung was as a result of service and/or a 
service-connected disability.

At the outset, the record does not reflect, nor does the 
appellant contend, the veteran's oat cell carcinoma was 
manifested during his service or within the one year presumptive 
period thereafter.  The record reflects that the appellant has 
advanced two arguments in support of her claim.  First, she 
contends that the veteran's oat cell carcinoma developed as a 
result of nicotine dependence that was caused by his service-
connected schizophrenia.  Second, she alternatively contends that 
the oat cell carcinoma was caused by nicotine dependence that 
arose during service. 

Nicotine dependence secondary to schizophrenia

The Board believes that there appear to be two essential 
components to the appellant's initial argument for establishing 
service connection for the cause of the veteran's death.  In 
essence, she contends (1) that service connection is warranted 
for the veteran's nicotine dependence on the basis that it 
developed secondary to his service-connected schizophrenia, and 
(2) that, as a result, service connection is also warranted for 
the veteran's oat cell carcinoma on the basis that it developed 
secondary to his nicotine dependence.

With respect to the initial portion of the appellant's 
argument, that the veteran's nicotine dependence is due to or 
the result of the service-connected psychiatric disability, 
as discussed above, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  It is 
uncontroverted that the veteran was service connected for 
schizophrenia.  Moreover, nicotine dependence is considered a 
disease for VA compensation purposes.  See USB Letter 20-97-
14 (July 24, 1997).  The question which must therefore be 
answered is the relationship, if any, between the two 
diseases.

The Board finds the most probative evidence of record to be 
the opinion of Dr. T.B. After having conducted a detailed 
review of the medical literature, Dr. T.B. found that it was 
likely that the veteran's nicotine dependence developed as a 
result of his service-connected schizophrenia.  Dr. T.B. 
based this conclusion on the "considerable" clinical 
evidence he found, which supported the appellant's contention 
that nicotine exposure and schizophrenia may have a 
pathophysiological link.  Dr. T.B. also cited to numerous 
studies that reported the prevalence of cigarette smoking 
among persons with schizophrenia to be anywhere from forty to 
one hundred percent higher than among those with other 
psychiatric diagnoses, and as much as three times higher than 
among those in the general population.  Dr. T.B. also 
discussed numerous reasons why such is the case and why 
individuals with schizophrenia are much more likely smoke.

In short, Dr. T.B.'s opinion constitutes competent medical 
evidence showing that the veteran's nicotine dependence was 
due to his service-connected schizophrenia.  There is no 
contrary medical evidence of record.  Therefore, the Board 
finds that the preponderance of the evidence supports the 
appellant's contention that the veteran's nicotine dependence 
was due to or the result of his service-connected 
schizophrenia.  Thus, service connection for nicotine 
dependence is warranted.

Having found that service connection is warranted for the 
veteran's nicotine dependence, the Board will now discuss the 
second aspect of the appellant's argument, which is her 
assertion that the veteran's oat cell carcinoma, which caused 
his death, was due to or the result of his nicotine 
dependence.  In answering this question, the Board again 
relied upon the opinion of Dr. T.B., who reviewed the record 
and concluded that the veteran's oat cell carcinoma of the 
lung, which caused his death, was the result of his nicotine 
dependence.  In making his determination, Dr. T.B. considered 
the opinion of the veteran's private physician, Dr. H.H., who 
reported that he could vouch for the veteran being highly 
addicted to cigarettes, and that the cigarettes were the 
cause of his oat cell carcinoma of the lung.  Dr. T.B. also 
again reviewed the medical literature, including reportedly 
"excellent" laboratory evidence linking cigarette smoking 
to lung cancer.  In particular, Dr. T.B. noted that oat cell 
carcinoma, which is also known as small cell carcinoma, is 
known to have the strongest association with smoking among 
both men and women.

In light of Dr. T.B.'s opinion, the Board finds that there is 
competent and persuasive evidence showing that the veteran's 
oat cell carcinoma was due to his service-connected nicotine 
addiction.  Therefore, the Board believes that service 
connection for the veteran's oat cell carcinoma, which caused 
his death, is warranted.

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record supports the 
appellant's contention that the veteran's oat cell carcinoma, 
which caused his death, developed as a result of nicotine 
dependence that was caused by his service-connected 
schizophrenia.  Accordingly, the Board further finds that 
service connection for the cause of the veteran's death is 
warranted.  Thus, the benefit sought on appeal is granted.

As discussed above, the appellant has alternatively contended 
that the veteran's oat cell carcinoma developed as a result 
of nicotine dependence that arose during service.  However, 
the Board finds that in light the favorable decision already 
reached in this case, granting service connection for the 
cause of the veteran's death, the appellant's contentions 
regarding the onset of nicotine dependence in service have 
been rendered moot.

2.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

The appellant, acting on behalf of her children, is also 
seeking entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code.  With limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse, or spouse of a veteran who was 
discharged under other than dishonorable conditions, and who: 
Died of a service-connected disability, has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 3.807(b) (2000).  

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  The 
benefit sought on appeal is accordingly granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

